DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
	The inventor or joint inventor should note that the instant invention, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims

	Claims 1-20 are pending in the instant invention.  According to the Amendments to the Claims, filed September 14, 2020, claims 2-20 were amended.

Status of Priority

	This invention is a 35 U.S.C. § 371 National Stage Filing of International Application No. PCT/CN2019/077976, filed March 13, 2019, which claims priority under 35 U.S.C. § 119(e) to US Provisional Application Nos.: a) 62/771,166, filed November 26, 2018; b) 62/684,502, filed June 13, 2018; and c) 62/642,600, filed March 14, 2018.
	Although the inventor’s or joint inventor’s claim for the benefit of a prior-filed invention under 35 U.S.C. § 119(e) is acknowledged, the inventor or joint inventor has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. § 119(e) as follows:
	The later-filed invention must be an invention for a patent, for an invention which is also disclosed in the prior-filed inventions (the provisional inventions).  The disclosure of the invention in the prior-filed inventions and in the later-filed invention must be sufficient to comply with the requirements of 35 U.S.C. § 112(a).  {See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)}.
	The specifications of the prior-filed inventions, US Provisional Application Nos. 62/684,502 and 62/642,600, respectively, fail to provide adequate support or enablement in the manner provided by 35 U.S.C. § 112(a) for one or more claims of this invention for the following reason: the specification in the instant invention has been amended with respect to the scope of formula (I), which now discloses amended definitions for at least L, and is no longer coextensive with that of US Provisional Application Nos. 62/684,502 and 62/642,600, respectively.
	Consequently, since the specifications of US Provisional Application Nos. 62/684,502 and 62/642,600, respectively, lack adequate support or enablement for one or more claims of the elected invention of Group I, as defined below in Restrictions / Election of Species, and in the manner provided by 35 U.S.C. § 112(a), the first Office action on the merits of all relevant claims drawn to Group I will be prosecuted according to the earliest effective filing date afforded this invention, which is that of US Provisional Application No. 62/771,166, filed November 26, 2018.

Restrictions / Election of Species


    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale
	The inventor’s or joint inventor’s provisional election of the following, with traverse, in the reply filed on January 7, 2022, is acknowledged: a) Group I - claims 1-18; and b) substituted 2-azabicyclo[3.1.0]hexane of formula (I) - p. 42, Example 1, shown to the right below, and hereafter referred to as (S)-N-(5-((1R,5S)-1-(2,5-difluorophenyl)-2-azabicyclo[3.1.0]hexan-2-yl)-pyrazolo[1,5-a]pyrimidin-3-yl)-3-hydroxypyrrolidine-1-carboxamide, where n = 0; L = -(CRC1RD1)uNRA1C(O)(CRC1RD1)t-, wherein t = 0, u = 0, and RA1 = -H; R1 = -Ph, substituted, at C-2 and C-4, with RX, wherein each RX = -F; R2 = -H; R3 = -pyrrolidin-1-yl, substituted at C-3, with RX, wherein RX = -(CRc1Rd1)tORb1, wherein t = 0 and Rb1 = -H; R4 = -H; X = N; and Y = C.  Claims 1-9, 11-15, 17 and 18 read on the elected species.  Affirmation of this election must be made by the inventor or joint inventor in replying to this Office action.

    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale
	Similarly, the inventor or joint inventor should further note that the traversal is on the grounds that there is no undue burden to examine Group I, Group II and Group III simultaneously.  This is not found persuasive because the multiple inventions in the instant invention are independent or distinct for the reasons disclosed in the Requirement for Restriction / Election of Species, mailed on December 2, 2021.  Likewise, there would be a serious burden on the examiner if restriction was not required because the inventions have acquired a separate status in the art due to their divergent subject matter and would require a different field of search.
	Next, the inventor or joint inventor should further note that the requirement is still deemed proper and is therefore made FINAL.
	Then, the inventor or joint inventor should further note that the elected species, shown to the right above, was found to be free of the prior art.  Thus, the examiner has expanded the forthcoming prosecution to include all claims relevant to the genus of Group I, for a first Office action and prosecution on the merits.
	Moreover, the inventor or joint inventor should further note that claims 19 and 20 were withdrawn from further consideration, pursuant to 37 CFR 1.142(b), as being drawn to a nonelected or cancelled invention, there being no allowable generic or linking claim.
	Thus, a first Office action and prosecution on the merits of claims 1-18 is contained within.

Specification Objection - Disclosure

	The inventor or joint inventor is advised to format the specification according to 37 CFR 1.77(c).  Revisions should particularly address bold-type, underline, and/or upper case formatting.  Appropriate correction may be required.

Specification Objection - Abstract

	The inventor or joint inventor is reminded of the proper content of an abstract of the disclosure.
	With regard particularly to chemical patents, for compounds or compositions, the general nature of the compound or composition should be given as well as the use thereof, e.g., The compounds are of the class of alkyl benzene sulfonyl ureas, useful as oral anti-diabetics.  Exemplification of a species could be illustrative of members of the class.  For processes, the reactions, reagents and process conditions should be stated, generally illustrated by a single example, unless variations are necessary.  See MPEP § 608.01(b), Section B.
	The abstract of the disclosure is objected to because it fails to exemplify any members or formulae illustrative of its class.  Correction is required.  See MPEP § 608.01(b).
	The examiner suggests incorporating the structure of formula (I) into the abstract, to overcome this objection.

Claim Objections

	Claim 1 is objected to because of the following informalities: for clarity, consistency and to avoid issues under 35 U.S.C. § 112(a) and/or 35 U.S.C. § 112(b), the existing recitation should be replaced with the following recitation:
	A compound of formula (I):

    PNG
    media_image3.png
    200
    400
    media_image3.png
    Greyscale

(I)
or a pharmaceutically acceptable salt or stereoisomer thereof,
wherein:

	formula (I) is formula (Ia) or formula (lb):

    PNG
    media_image4.png
    200
    400
    media_image4.png
    Greyscale
 (Ia) or 
    PNG
    media_image5.png
    200
    400
    media_image5.png
    Greyscale
 (Ib);

	L is -(CRC1RD1)u-, -(CRC1RD1)uNRA1C(O)-, or -(CRC1RD1)uNRA1S(O)r-;

	RA1 is hydrogen, C1-10 alkyl, C1-4 alkylene-C3-10 cycloalkyl, C1-4 alkylene-heterocyclyl, C1-4 alkylene-aryl, C1-4 alkylene-heteroaryl, C2-10 alkenyl, C2-10 alkynyl, C3-10 cycloalkyl, heterocyclyl, aryl, or heteroaryl, wherein the C1-10 alkyl, C2-10 alkenyl, C2-10 alkynyl, C3-10 cycloalkyl, heterocyclyl, aryl, or heteroaryl is optionally substituted with one or more independently selected RX substituents;
	RC1 is hydrogen, halogen, C1-10 alkyl, C1-4 alkylene-C3-10 cycloalkyl, C1-4 alkylene-heterocyclyl, C1-4 alkylene-aryl, C1-4 alkylene-heteroaryl, C2-10 alkenyl, C2-10 alkynyl, C3-10 cycloalkyl, heterocyclyl, aryl, or heteroaryl, wherein the C1-10 alkyl, C2-10 alkenyl, C2-10 alkynyl, C3-10 cycloalkyl, heterocyclyl, aryl, or heteroaryl is optionally substituted with one or more independently selected RX substituents;
	RD1 is hydrogen, halogen, C1-10 alkyl, C1-4 alkylene-C3-10 cycloalkyl, C1-4 alkylene-heterocyclyl, C1-4 alkylene-aryl, C1-4 alkylene-heteroaryl, C2-10 alkenyl, C2-10 alkynyl, C3-10 cycloalkyl, heterocyclyl, aryl, or heteroaryl, wherein the C1-10 alkyl, C2-10 alkenyl, C2-10 alkynyl, C3-10 cycloalkyl, heterocyclyl, aryl, or heteroaryl is optionally substituted with one or more independently selected RX substituents; or

	RC1 and RD1, taken together with the carbon atom(s) to which they are attached, form a 3- to 12-membered ring, wherein the 3- to 12-membered ring optionally contains 1 or 2 heteroatoms independently selected from the group consisting of nitrogen, oxygen, and sulfur, and further wherein the 3- to 12-membered ring is optionally substituted with one, two, or three independently selected RX substituents;

	R1 is aryl or heteroaryl, wherein the aryl or heteroaryl is optionally substituted with one or more independently selected RX substituents;

	each R2 is independently hydrogen, halogen, CN, NO2, C1-10 alkyl, C2-10 alkenyl, C2-10 alkynyl, C(NRE2)RA2, C(NRE2)NRA2RB2, C(NORB2)RA2, C(O)RA2, C(O)NRA2RB2, C(O)ORA2, NRA2RB2, NRA2C(NRE2)RB2, NRA2C(NRE2)NRA2RB2, NRA2C(O)RB2, NRA2C(O)NRA2RB2, NRA2C(O)ORB2, NRA2C(S)NRA2RB2, NRA2S(O)rRB2, NRA2S(O)(NRE2)RB2, NRA2S(O)(NRE2)NRA2RB2, NRA2S(O)2NRA2RB2, N=S(O)RA2RB2, ORA2, OC(O)RA2, OC(O)NRA2RB2, OS(O)2RA2, P(O)RA2RB2, P(O)(ORA2)(ORB2), S(O)rRA2, S(O)rNRA2RB2, S(O)(NRE2)RB2, S(O)(NRE2)NRA2RB2, S(O)2ORA2, C3-10 cycloalkyl, heterocyclyl, aryl, or heteroaryl, wherein each C1-10 alkyl, C2-10 alkenyl, C2-10 alkynyl, C3-10 cycloalkyl, heterocyclyl, aryl, and heteroaryl is optionally and independently substituted with one or more independently selected RX substituents;

	each RA2 is independently hydrogen, C1-10 alkyl, C2-10 alkenyl, C2-10 alkynyl, C3-10 cycloalkyl, heterocyclyl, aryl, or heteroaryl, wherein each C1-10 alkyl, C2-10 alkenyl, C2-10 alkynyl, C3-10 cycloalkyl, heterocyclyl, aryl, and heteroaryl is optionally and independently substituted with one or more independently selected RX substituents;
	each RB2 is independently hydrogen, C1-10 alkyl, C2-10 alkenyl, C2-10 alkynyl, C3-10 cycloalkyl, heterocyclyl, aryl, or heteroaryl, wherein each C1-10 alkyl, C2-10 alkenyl, C2-10 alkynyl, C3-10 cycloalkyl, heterocyclyl, aryl, and heteroaryl is optionally and independently substituted with one or more independently selected RX substituents; or
	each RA2 and RB2, taken together with the atom(s) to which they are attached, independently forms a 4- to 12-membered heterocyclyl, wherein each 4- to 12-membered heterocyclyl optionally and independently contains 1 or 2 additional heteroatoms independently selected from the group consisting of nitrogen, oxygen, phosphorus, and sulfur, and further wherein each 4- to 12-membered heterocyclyl is optionally and independently substituted with one, two, or three independently selected RX substituents; 
	each RE2 is independently hydrogen, CN, NO2, C1-10 alkyl, C2-10 alkenyl, C2-10 alkynyl, C(O)Ra1, C(O)ORa1, C(O)NRa1Rb1, ORa1, SRa1, S(O)rRa1, S(O)rNRa1Rb1, C3-10 cycloalkyl, heterocyclyl, aryl, or heteroaryl, wherein each C1-10 alkyl, C2-10 alkenyl, C2-10 alkynyl, C3-10 cycloalkyl, heterocyclyl, aryl, and heteroaryl is optionally and independently substituted with one or more independently selected RY substituents;

	R3 is C(O)RA3, C3-10 cycloalkyl, heterocyclyl, aryl, or heteroaryl, wherein the C3-10 cycloalkyl, heterocyclyl, aryl, or heteroaryl is optionally substituted with one or more independently selected RX substituents;

	RA3 is C3-10 cycloalkyl, heterocyclyl, aryl, or heteroaryl, wherein the C3-10 cycloalkyl, heterocyclyl, aryl, or heteroaryl is optionally substituted with one or more independently selected RX substituents;

	R4 is hydrogen, halogen, CN, NO2, C1-10 alkyl, C2-10 alkenyl, C2-10 alkynyl, C(NRE4)RA4, C(NRE4)NRA4RB4, C(NORB4)RA4, C(O)RA4, C(O)NRA4RB4, C(O)ORA4, NRA4RB4, NRA4C(NRE4)RB4, NRA4C(NRE4)NRA4RB4, NRA4C(O)RB4, NRA4C(O)NRA4RB4, NRA4C(O)ORB4, NRA4C(S)NRA4RB4, NRA4S(O)rRB4, NRA4S(O)(NRE4)RB4, NRA4S(O)(NRE4)NRA4RB4, NRA4S(O)2NRA4RB4, N=S(O)RA4RB4, ORA4, OC(O)RA4, OC(O)NRA4RB4, OS(O)2RA4, P(O)RA4RB4, P(O)(ORA4)(ORB4), S(O)rRA4, S(O)rNRA4RB4, S(O)(NRE4)RB4, S(O)(NRE4)NRA4RB4, S(O)2ORA4, C3-10 cycloalkyl, heterocyclyl, aryl, or heteroaryl, wherein the C1-10 alkyl, C2-10 alkenyl, C2-10 alkynyl, C3-10 cycloalkyl, heterocyclyl, aryl, or heteroaryl is optionally substituted with one or more independently selected RX substituents;

	each RA4 is independently hydrogen, C1-10 alkyl, C2-10 alkenyl, C2-10 alkynyl, C3-10 cycloalkyl, heterocyclyl, aryl, or heteroaryl, wherein each C1-10 alkyl, C2-10 alkenyl, C2-10 alkynyl, C3-10 cycloalkyl, heterocyclyl, aryl, and heteroaryl is optionally and independently substituted with one or more independently selected RX substituents;
	each RB4 is independently hydrogen, C1-10 alkyl, C2-10 alkenyl, C2-10 alkynyl, C3-10 cycloalkyl, heterocyclyl, aryl, or heteroaryl, wherein each C1-10 alkyl, C2-10 alkenyl, C2-10 alkynyl, C3-10 cycloalkyl, heterocyclyl, aryl, and heteroaryl is optionally and independently substituted with one or more independently selected RX substituents; or

	each RA4 and RB4, taken together with the atom(s) to which they are attached, independently forms a 4- to 12-membered heterocyclyl, wherein each 4- to 12-membered heterocyclyl optionally and independently contains 1 or 2 additional heteroatoms independently selected from the group consisting of nitrogen, oxygen, phosphorus, and sulfur, and further wherein each 4- to 12-membered heterocyclyl is optionally and independently substituted with one, two, or three independently selected RX substituents;

	each RE4 is independently hydrogen, CN, NO2, C1-10 alkyl, C2-10 alkenyl, C2-10 alkynyl, C(O)Ra1, C(O)ORa1, C(O)NRa1Rb1, ORa1, S(O)rRa1, S(O)rNRa1Rb1, C3-10 cycloalkyl, heterocyclyl, aryl, or heteroaryl, wherein each C1-10 alkyl, C2-10 alkenyl, C2-10 alkynyl, C3-10 cycloalkyl, heterocyclyl, aryl, and heteroaryl is optionally and independently substituted with one or more independently selected RY substituents;

	each RX is independently hydrogen, halogen, CN, NO2, C1-10 alkyl, C2-10 alkenyl, C2-10 alkynyl, (CRc1Rd1)tC(NRc1)Ra1, (CRc1Rd1)tC(NRc1)NRa1Rb1, (CRc1Rd1)tC(NORb1)Ra1, (CRc1Rd1)tC(O)Ra1, (CRc1Rd1)tC(O)NRa1Rb1, (CRc1Rd1)tC(O)ORb1, (CRc1Rd1)tNRa1Rb1, (CRc1Rd1)tNRa1C(NRe1)Rb1, (CRc1Rd1)tNRa1C(NRe1)NRa1Rb1, (CRc1Rd1)tNRa1C(O)Rb1, (CRc1Rd1)tNRa1C(O)NRa1Rb1, (CRc1Rd1)tNRa1C(O)ORb1, (CRc1Rd1)tNRa1C(S)NRa1Rb1, (CRc1Rd1)tNRa1S(O)rRb1, (CRc1Rd1)tNRa1S(O)(NRe1)Rb1, (CRc1Rd1)tNRa1S(O)(NRe1)NRa1Rb1, (CRc1Rd1)tNRa1S(O)2NRa1Rb1, (CRc1Rd1)tN=S(O)Ra1Rb1, (CRc1Rd1)tORb1, (CRc1Rd1)tOC(O)Rb1, (CRc1Rd1)tOC(O)NRa1Rb1, (CRc1Rd1)tOS(O)2Rb1, (CRc1Rd1)tP(O)Ra1Rb1, P(O)(ORa1)(ORb1), (CRc1Rd1)tS(O)rRb1, (CRc1Rd1)tS(O)rNRa1Rb1, (CRc1Rd1)tS(O)(NRe1)Rb1, (CRc1Rd1)tS(O)(NRe1)NRa1Rb1, (CRc1Rd1)tS(O)2ORb1, C3-10 cycloalkyl, heterocyclyl, aryl, or heteroaryl, wherein each C1-10 alkyl, C2-10 alkenyl, C2-10 alkynyl, C3-10 cycloalkyl, heterocyclyl, aryl, and heteroaryl is optionally and independently substituted with one or more independently selected RY substituents;

	each Ra1 is independently hydrogen, C1-10 alkyl, C2-10 alkenyl, C2-10 alkynyl, C3-10 cycloalkyl, heterocyclyl, aryl, or heteroaryl, wherein each C1-10 alkyl, C2-10 alkenyl, C2-10 alkynyl, C3-10 cycloalkyl, heterocyclyl, aryl, and heteroaryl is optionally and independently substituted with one or more independently selected RY substituents;
	each Rb1 is independently hydrogen, C1-10 alkyl, C2-10 alkenyl, C2-10 alkynyl, C3-10 cycloalkyl, heterocyclyl, aryl, or heteroaryl, wherein each C1-10 alkyl, C2-10 alkenyl, C2-10 alkynyl, C3-10 cycloalkyl, heterocyclyl, aryl, and heteroaryl is optionally and independently substituted with one or more independently selected RY substituents; or

	each Ra1 and Rb1, taken together with the atom(s) to which they are attached, independently forms a 4- to 12-membered heterocyclyl, wherein each 4- to 12-membered heterocyclyl optionally and independently contains 1 or 2 additional heteroatoms independently selected from the group consisting of nitrogen, oxygen, phosphorus, and sulfur, and further wherein each 4- to 12-membered heterocyclyl is optionally and independently substituted with one, two, or three independently selected RY substituents;

	each Rc1 is independently hydrogen, halogen, C1-10 alkyl, C2-10 alkenyl, C2-10 alkynyl, C3-10 cycloalkyl, heterocyclyl, aryl, or heteroaryl, wherein each C1-10 alkyl, C2-10 alkenyl, C2-10 alkynyl, C3-10 cycloalkyl, heterocyclyl, aryl, and heteroaryl is optionally and independently substituted with one or more independently selected RY substituents;
	each Rd1 is independently hydrogen, halogen, C1-10 alkyl, C2-10 alkenyl, C2-10 alkynyl, C3-10 cycloalkyl, heterocyclyl, aryl, or heteroaryl, wherein each C1-10 alkyl, C2-10 alkenyl, C2-10 alkynyl, C3-10 cycloalkyl, heterocyclyl, aryl, and heteroaryl is optionally and independently substituted with one or more independently selected RY substituents; or


	each Rc1 and Rd1, taken together with the atom(s) to which they are attached, independently forms a 3- to 12-membered ring, wherein each 3- to 12-membered ring optionally and independently contains 1 or 2 heteroatoms independently selected from the group consisting of nitrogen, oxygen, and sulfur, and further wherein each 3- to 12-membered ring is optionally and independently substituted with one, two, or three independently selected RY substituents;

	each Re1 is independently hydrogen, CN, NO2, C1-10 alkyl, C1-4 alkylene-C3-10 cycloalkyl, C(O)Ra2, C(O)NRa2Rb2, C(O)ORa2, ORa2, SRa2, S(O)rRa2, S(O)rNRa2Rb2, or C3-10 cycloalkyl;

	each RY is independently hydrogen, halogen, CN, NO2, C1-10 alkyl, C1-4 alkylene-heterocyclyl, C1-4 alkylene-aryl, C1-4 alkylene-heteroaryl, C2-10 alkenyl, C2-10 alkynyl, (CRc2Rd2)tC(NRc2)Ra2, (CRc2Rd2)tC(NRc2)NRa2Rb2, (CRc2Rd2)tC(NORb2)Ra2, (CRc2Rd2)tC(O)Ra2, (CRc2Rd2)tC(O)NRa2Rb2, (CRc2Rd2)tC(O)ORb2, (CRc2Rd2)tNRa2Rb2, (CRc2Rd2)tNRa2C(NRe2)Rb2, (CRc2Rd2)tNRa2C(NRe2)NRa2Rb2, (CRc2Rd2)tNRa2C(O)Rb2, (CRc2Rd2)tNRa2C(O)NRa2Rb2, (CRc2Rd2)tNRa2C(O)ORb2, (CRc2Rd2)tNRa2C(S)NRa2Rb2, (CRc2Rd2)tNRa2S(O)rRb2, (CRc2Rd2)tNRa2S(O)(NRe2)Rb2, (CRc2Rd2)tNRa2S(O)(NRe2)NRa2Rb2, (CRc2Rd2)tNRa2S(O)2NRa2Rb2, (CRc2Rd2)tN=S(O)Ra2Rb2, (CRc2Rd2)tORb2, (CRc2Rd2)tOC(O)Rb2, (CRc2Rd2)tOC(O)NRa2Rb2, (CRc2Rd2)tOS(O)2Rb2, (CRc2Rd2)tP(O)Ra2Rb2, P(O)(ORa2)(ORb2), (CRc2Rd2)tS(O)rRb2, (CRc2Rd2)tS(O)rNRa2Rb2, (CRc2Rd2)tS(O)(NRe2)Rb2, (CRc2Rd2)tS(O)(NRe2)NRa2Rb2, (CRc2Rd2)tS(O)2ORb2, C3-10 cycloalkyl, heterocyclyl, aryl, or heteroaryl, wherein each C1-10 alkyl, C2-10 alkenyl, C2-10 alkynyl, C3-10 cycloalkyl, heterocyclyl, aryl, and heteroaryl is optionally and independently substituted with one or more substituents independently selected from the group consisting of halogen, CN, C1-10 alkyl, C2-10 alkenyl, C2-10 alkynyl, NH2, NHC1-10 alkyl, N(C1-10 alkyl)2, NHC3-10 cycloalkyl, OH, OC1-10 alkyl, OC3-10 cycloalkyl, SC1-10 alkyl, SC3-10 cycloalkyl, and C3-10 cycloalkyl;

	each Ra2 is independently hydrogen, C1-10 alkyl, C1-4 alkylene-heterocyclyl, C1-4 alkylene-aryl, C1-4 alkylene-heteroaryl, C2-10 alkenyl, C2-10 alkynyl, NHC1-10 alkyl, N(C1-10 alkyl)2, NHC3-10 cycloalkyl, OC1-10 alkyl, OC3-10 cycloalkyl, SC1-10 alkyl, SC3-10 cycloalkyl, C3-10 cycloalkyl, heterocyclyl, aryl, or heteroaryl, wherein each C1-10 alkyl, C2-10 alkenyl, C2-10 alkynyl, NHC1-10 alkyl, NHC3-10 cycloalkyl, OC1-10 alkyl, OC3-10 cycloalkyl, SC1-10 alkyl, SC3-10 cycloalkyl, C3-10 cycloalkyl, heterocyclyl, aryl, and heteroaryl is optionally and independently substituted with one or more substituents independently selected from the group consisting of halogen, CN, C1-10 alkyl, C2-10 alkenyl, C2-10 alkynyl, NH2, NHC1-10 alkyl, N(C1-10 alkyl)2, NHC3-10 cycloalkyl, OH, OC1-10 alkyl, OC3-10 cycloalkyl, SC1-10 alkyl, SC3-10 cycloalkyl, and C3-10 cycloalkyl;
	each Rb2 is independently hydrogen, C1-10 alkyl, C1-4 alkylene-heterocyclyl, C1-4 alkylene-aryl, C1-4 alkylene-heteroaryl, C2-10 alkenyl, C2-10 alkynyl, NHC1-10 alkyl, N(C1-10 alkyl)2, NHC3-10 cycloalkyl, OC1-10 alkyl, OC3-10 cycloalkyl, SC1-10 alkyl, SC3-10 cycloalkyl, C3-10 cycloalkyl, heterocyclyl, aryl, or heteroaryl, wherein each C1-10 alkyl, C2-10 alkenyl, C2-10 alkynyl, NHC1-10 alkyl, NHC3-10 cycloalkyl, OC1-10 alkyl, OC3-10 cycloalkyl, SC1-10 alkyl, SC3-10 cycloalkyl, C3-10 cycloalkyl, heterocyclyl, aryl, and heteroaryl is optionally and independently substituted with one or more substituents independently selected from the group consisting of halogen, CN, C1-10 alkyl, C2-10 alkenyl, C2-10 alkynyl, NH2, NHC1-10 alkyl, N(C1-10 alkyl)2, NHC3-10 cycloalkyl, OH, OC1-10 alkyl, OC3-10 cycloalkyl, SC1-10 alkyl, SC3-10 cycloalkyl, and C3-10 cycloalkyl; or

	each Ra2 and Rb2, taken together with the atom(s) to which they are attached, independently forms a 4- to 12-membered heterocyclyl, wherein each 4- to 12-membered heterocyclyl optionally and independently contains 1 or 2 additional heteroatoms independently selected from the group consisting of nitrogen, oxygen, phosphorus, and sulfur, and further wherein each 4- to 12-membered heterocyclyl is optionally and independently substituted with one or two substituents independently selected from the group consisting of halogen, CN, C1-10 alkyl, C2-10 alkenyl, C2-10 alkynyl, NH2, NHC1-10 alkyl, N(C1-10 alkyl)2, NHC3-10 cycloalkyl, OH, OC1-10 alkyl, OC3-10 cycloalkyl, SC1-10 alkyl, SC3-10 cycloalkyl, and C3-10 cycloalkyl;

	each Rc2 is independently hydrogen, halogen, C1-10 alkyl, C1-4 alkylene-heterocyclyl, C1-4 alkylene-aryl, C1-4 alkylene-heteroaryl, C2-10 alkenyl, C2-10 alkynyl, NHC1-10 alkyl, N(C1-10 alkyl)2, NHC3-10 cycloalkyl, OC1-10 alkyl, OC3-10 cycloalkyl, SC1-10 alkyl, SC3-10 cycloalkyl, C3-10 cycloalkyl, heterocyclyl, aryl, or heteroaryl, wherein each C1-10 alkyl, C2-10 alkenyl, C2-10 alkynyl, NHC1-10 alkyl, NHC3-10 cycloalkyl, OC1-10 alkyl, OC3-10 cycloalkyl, SC1-10 alkyl, SC3-10 cycloalkyl, C3-10 cycloalkyl, heterocyclyl, aryl, and heteroaryl is optionally and independently substituted with one or more substituents independently selected from the group consisting of halogen, CN, C1-10 alkyl, C2-10 alkenyl, C2-10 alkynyl, NH2, NHC1-10 alkyl, N(C1-10 alkyl)2, NHC3-10 cycloalkyl, OH, OC1-10 alkyl, OC3-10 cycloalkyl, SC1-10 alkyl, SC3-10 cycloalkyl, and C3-10 cycloalkyl;
	each Rd2 is independently hydrogen, halogen, C1-10 alkyl, C1-4 alkylene-heterocyclyl, C1-4 alkylene-aryl, C1-4 alkylene-heteroaryl, C2-10 alkenyl, C2-10 alkynyl, NHC1-10 alkyl, N(C1-10 alkyl)2, NHC3-10 cycloalkyl, OC1-10 alkyl, OC3-10 cycloalkyl, SC1-10 alkyl, SC3-10 cycloalkyl, C3-10 cycloalkyl, heterocyclyl, aryl, or heteroaryl, wherein each C1-10 alkyl, C2-10 alkenyl, C2-10 alkynyl, NHC1-10 alkyl, NHC3-10 cycloalkyl, OC1-10 alkyl, OC3-10 cycloalkyl, SC1-10 alkyl, SC3-10 cycloalkyl, C3-10 cycloalkyl, heterocyclyl, aryl, and heteroaryl is optionally and independently substituted with one or more substituents independently selected from the group consisting of halogen, CN, C1-10 alkyl, C2-10 alkenyl, C2-10 alkynyl, NH2, NHC1-10 alkyl, N(C1-10 alkyl)2, NHC3-10 cycloalkyl, OH, OC1-10 alkyl, OC3-10 cycloalkyl, SC1-10 alkyl, SC3-10 cycloalkyl, and C3-10 cycloalkyl; or

	each Rc2 and Rd2, taken together with the atom(s) to which they are attached, independently forms a 3- to 12-membered ring, wherein each 3- to 12-membered ring optionally and independently contains 1 or 2 heteroatoms independently selected from the group consisting of nitrogen, oxygen, and sulfur, and further wherein each 3- to 12-membered ring is optionally and independently substituted with one or two substituents independently selected from the group consisting of halogen, CN, C1-10 alkyl, C2-10 alkenyl, C2-10 alkynyl, NH2, NHC1-10 alkyl, N(C1-10 alkyl)2, NHC3-10 cycloalkyl, OH, OC1-10 alkyl, OC3-10 cycloalkyl, SC1-10 alkyl, SC3-10 cycloalkyl, and C3-10 cycloalkyl;

	each Re2 is independently hydrogen, CN, NO2, C 1-10 alkyl, C1-4 alkylene-C3-10 cycloalkyl, C(O)C1-4 alkyl, C(O)N(C1-4 alkyl)2, C(O)N(C3-10 cycloalkyl)2, C(O)OC1-4 alkyl, C(O)OC3-10 cycloalkyl, C(O)C3-10 cycloalkyl, OC1-10 alkyl, OC3-10 cycloalkyl, S(O)2C1-4 alkyl, S(O)2N(C1-4 alkyl)2, S(O)2N(C3-10 cycloalkyl)2, S(O)2C3-10 cycloalkyl, and C 3-10 cycloalkyl;

	n is 0, 1, 2, 3, or 4;
	each r is independently 0, 1, or 2;
	each t is independently 0, 1, 2, 3, or 4; and
	u is 0.

	Appropriate correction is required.

	Claim 2 is objected to because of the following informalities: for brevity, clarity and consistency, the existing recitation should be replaced with the following recitation:
	The compound of claim 1, wherein the compound is of formula (II):

    PNG
    media_image6.png
    200
    400
    media_image6.png
    Greyscale

(II)
or a pharmaceutically acceptable salt or stereoisomer thereof,
wherein:

	formula (II) is formula (IIa) or formula (lIb):

    PNG
    media_image7.png
    200
    400
    media_image7.png
    Greyscale
 (IIa) or 
    PNG
    media_image8.png
    200
    400
    media_image8.png
    Greyscale
 (IIb).

	Appropriate correction is required.

	Claim 3 is objected to because of the following informalities: for brevity, clarity and consistency, the existing recitation should be replaced with the following recitation:
	The compound of claim 2, wherein the compound is of formula (III):

    PNG
    media_image9.png
    200
    400
    media_image9.png
    Greyscale

(III)
or a pharmaceutically acceptable salt or stereoisomer thereof,
wherein:


	formula (III) is formula (IIIa) or formula (lIIb):

    PNG
    media_image10.png
    200
    400
    media_image10.png
    Greyscale
 (IIIa) or 
    PNG
    media_image11.png
    200
    400
    media_image11.png
    Greyscale
 (IIIb)

wherein:

	RA1 is hydrogen, C1-10 alkyl, or C3-10 cycloalkyl, wherein the C1-10 alkyl or C3-10 cycloalkyl is optionally substituted with one or more independently selected RX substituents.

	Appropriate correction is required.

	Claim 4 is objected to because of the following informalities: for brevity, clarity and consistency, the existing recitation should be replaced with the following recitation:
	The compound of claim 2, wherein the compound is of formula (IV):

    PNG
    media_image12.png
    200
    400
    media_image12.png
    Greyscale

(IV)
or a pharmaceutically acceptable salt or stereoisomer thereof,
wherein:

	formula (IV) is formula (IVa) or formula (lVb):

    PNG
    media_image13.png
    200
    400
    media_image13.png
    Greyscale
 (IVa) or 
    PNG
    media_image14.png
    200
    400
    media_image14.png
    Greyscale
 (IVb).

	Appropriate correction is required.

	Claim 5 is objected to because of the following informalities: for clarity, consistency and to avoid issues under 35 U.S.C. § 112(b), the existing recitation should be replaced with the following recitation:
	The compound of claim 1, or a pharmaceutically acceptable salt or stereoisomer thereof, wherein R4 is hydrogen, halogen, CN, NO2, C1-10 alkyl, C2-10 alkenyl, C2-10 alkynyl, C(O)RA4, C(O)NRA4RB4, C(O)ORA4, NRA4RB4, NRA4C(O)RB4, NRA4C(O)NRA4RB4, NRA4C(O)ORB4, NRA4S(O)rRB4, NRA4S(O)2NRA4RB4, ORA4, C3-10 cycloalkyl, heterocyclyl, aryl, or heteroaryl, wherein the C1-10 alkyl, C2-10 alkenyl, C2-10 alkynyl, C3-10 cycloalkyl, heterocyclyl, aryl, or heteroaryl is optionally substituted with one or more independently selected RX substituents.

	Appropriate correction is required.

	Claim 6 is objected to because of the following informalities: for clarity, consistency and to avoid issues under 35 U.S.C. § 112(d), the existing recitation should be replaced with the following recitation:
	The compound of claim 1, or a pharmaceutically acceptable salt or stereoisomer thereof, wherein R1 is aryl or heteroaryl, wherein the aryl or heteroaryl is optionally substituted with one or two independently selected RX substituents.

	Appropriate correction is required.

	Claim 7 is objected to because of the following informalities: for clarity and consistency and to avoid issues under 35 U.S.C. § 112(b), the existing recitation should be replaced with the following recitation:
	The compound of claim 6, or a pharmaceutically acceptable salt or stereoisomer thereof, wherein R1 is phenyl or pyridinyl, wherein the phenyl or pyridinyl is optionally substituted with one or two independently selected RX substituents.

	Appropriate correction is required.

	Claim 8 is objected to because of the following informalities: for clarity and consistency, the existing recitation should be replaced with the following recitation:
	The compound of claim 7, or a pharmaceutically acceptable salt or stereoisomer thereof, wherein R1 is phenyl or pyridinyl, wherein the phenyl or pyridinyl is substituted with one or two substituents independently selected from the group consisting of halogen, CN, NO2, C1-10 alkyl, OH, OC1-10 alkyl, and C3-10 cycloalkyl.

	Appropriate correction is required.

	Claim 9 is objected to because of the following informalities: for clarity and consistency, the existing recitation should be replaced with the following recitation:
	The compound of claim 8, or a pharmaceutically acceptable salt or stereoisomer thereof, wherein R1 is 2,5-difluorophenyl, 2-chloro-5-difluorophenyl, or 2-methoxy-5-fluoropyridin-3-yl.

	Appropriate correction is required.

	Claim 10 is objected to because of the following informalities: for clarity and consistency, the existing recitation should be replaced with the following recitation:
	The compound of claim 1, or a pharmaceutically acceptable salt or stereoisomer thereof, wherein each R2 is independently halogen, C1-10 alkyl, or C3-10 cycloalkyl, wherein each C1-10 alkyl and C3-10 cycloalkyl is optionally and independently substituted with one or more independently selected RX substituents.

	Appropriate correction is required.

	Claim 11 is objected to because of the following informalities: for clarity and consistency, the existing recitation should be replaced with the following recitation:
The compound of claim 1, or a pharmaceutically acceptable salt or stereoisomer thereof, wherein n is 0 or 1.

	Appropriate correction is required.

	Claim 12 is objected to because of the following informalities: for clarity and consistency, the existing recitation should be replaced with the following recitation:
	The compound of claim 1, or a pharmaceutically acceptable salt or stereoisomer thereof, wherein RA1 is hydrogen.

	Appropriate correction is required.

	Claim 13 is objected to because of the following informalities: for clarity, consistency and to avoid issues under 35 U.S.C. § 112(a) and/or 35 U.S.C. § 112(b), the existing recitation should be replaced with the following recitation:
	The compound of claim 1, or a pharmaceutically acceptable salt or stereoisomer thereof, wherein R3 is C(O)RA3, heterocyclyl, aryl, or heteroaryl, wherein the heterocyclyl, aryl, or heteroaryl is optionally substituted with one or more independently selected RX substituents.

	Appropriate correction is required.

	Claim 14 is objected to because of the following informalities: for clarity, consistency and to avoid issues under 35 U.S.C. § 112(a) and/or 35 U.S.C. § 112(b), the existing recitation should be replaced with the following recitation:
	The compound of claim 13, or a pharmaceutically acceptable salt or stereoisomer thereof, wherein R3 is:


    PNG
    media_image15.png
    200
    400
    media_image15.png
    Greyscale
, 
    PNG
    media_image16.png
    200
    400
    media_image16.png
    Greyscale
, 
    PNG
    media_image17.png
    200
    400
    media_image17.png
    Greyscale
, 
    PNG
    media_image18.png
    200
    400
    media_image18.png
    Greyscale
, 
    PNG
    media_image19.png
    200
    400
    media_image19.png
    Greyscale
, 
    PNG
    media_image20.png
    200
    400
    media_image20.png
    Greyscale
, 
    PNG
    media_image21.png
    200
    400
    media_image21.png
    Greyscale
, 
    PNG
    media_image22.png
    200
    400
    media_image22.png
    Greyscale
, 
    PNG
    media_image23.png
    200
    400
    media_image23.png
    Greyscale
,

    PNG
    media_image24.png
    200
    400
    media_image24.png
    Greyscale
, 
    PNG
    media_image25.png
    200
    400
    media_image25.png
    Greyscale
, 
    PNG
    media_image26.png
    200
    400
    media_image26.png
    Greyscale
, or 
    PNG
    media_image27.png
    200
    400
    media_image27.png
    Greyscale
;

	each of which is optionally substituted with one or more independently selected RX substituents.

	Appropriate correction is required.

	Claim 15 is objected to because of the following informalities: for clarity and consistency, the existing recitation should be replaced with the following recitation:
	The compound of claim 14, or a pharmaceutically acceptable salt or stereoisomer thereof, wherein each RX is independently halogen, CN, NO2, C1-10 alkyl, C(O)OC(CH3)3, OH, OCH3, C3-10 cycloalkyl, or aryl, wherein each C1-10 alkyl, C3-10 cycloalkyl, and aryl is optionally and independently substituted with one or more independently selected RY substituents.

	Appropriate correction is required.

	Claim 16 is objected to because of the following informalities: for clarity and consistency, the existing recitation should be replaced with the following recitation:

	The compound of claim 15, or a pharmaceutically acceptable salt or stereoisomer thereof, wherein each RY is an independently selected halogen substituent.

	Appropriate correction is required.

	Claim 17 is objected to because of the following informalities: for clarity, consistency and to avoid issues under 35 U.S.C. § 112(a) and/or 35 U.S.C. § 112(b), the existing recitation should be replaced with the following recitation(s):
17.	The compound of claim 1, or a stereoisomer thereof, wherein the compound, or stereoisomer thereof, is selected from the group consisting of:

    PNG
    media_image28.png
    200
    400
    media_image28.png
    Greyscale
, 
    PNG
    media_image29.png
    200
    400
    media_image29.png
    Greyscale
,


    PNG
    media_image30.png
    200
    400
    media_image30.png
    Greyscale
, 
    PNG
    media_image31.png
    200
    400
    media_image31.png
    Greyscale
,


    PNG
    media_image32.png
    200
    400
    media_image32.png
    Greyscale
, 
    PNG
    media_image33.png
    200
    400
    media_image33.png
    Greyscale
,


    PNG
    media_image34.png
    200
    400
    media_image34.png
    Greyscale
, 
    PNG
    media_image35.png
    200
    400
    media_image35.png
    Greyscale
,


    PNG
    media_image36.png
    200
    400
    media_image36.png
    Greyscale
, 
    PNG
    media_image37.png
    200
    400
    media_image37.png
    Greyscale
,


    PNG
    media_image38.png
    200
    400
    media_image38.png
    Greyscale
, 
    PNG
    media_image39.png
    200
    400
    media_image39.png
    Greyscale
,


    PNG
    media_image40.png
    200
    400
    media_image40.png
    Greyscale
, 
    PNG
    media_image41.png
    200
    400
    media_image41.png
    Greyscale
,


    PNG
    media_image42.png
    200
    400
    media_image42.png
    Greyscale
, 
    PNG
    media_image43.png
    200
    400
    media_image43.png
    Greyscale
,


    PNG
    media_image44.png
    200
    400
    media_image44.png
    Greyscale
, 
    PNG
    media_image45.png
    200
    400
    media_image45.png
    Greyscale
,


    PNG
    media_image46.png
    200
    400
    media_image46.png
    Greyscale
, 
    PNG
    media_image47.png
    200
    400
    media_image47.png
    Greyscale
,


    PNG
    media_image48.png
    200
    400
    media_image48.png
    Greyscale
, 
    PNG
    media_image49.png
    200
    400
    media_image49.png
    Greyscale
,


    PNG
    media_image50.png
    200
    400
    media_image50.png
    Greyscale
, 
    PNG
    media_image51.png
    200
    400
    media_image51.png
    Greyscale
,


    PNG
    media_image52.png
    200
    400
    media_image52.png
    Greyscale
, 
    PNG
    media_image53.png
    200
    400
    media_image53.png
    Greyscale
,


    PNG
    media_image54.png
    200
    400
    media_image54.png
    Greyscale
, 
    PNG
    media_image55.png
    200
    400
    media_image55.png
    Greyscale
,


    PNG
    media_image56.png
    200
    400
    media_image56.png
    Greyscale
, 
    PNG
    media_image57.png
    200
    400
    media_image57.png
    Greyscale
,


    PNG
    media_image58.png
    200
    400
    media_image58.png
    Greyscale
, 
    PNG
    media_image59.png
    200
    400
    media_image59.png
    Greyscale
,


    PNG
    media_image60.png
    200
    400
    media_image60.png
    Greyscale
, 
    PNG
    media_image61.png
    200
    400
    media_image61.png
    Greyscale
,


    PNG
    media_image62.png
    200
    400
    media_image62.png
    Greyscale
, 
    PNG
    media_image63.png
    200
    400
    media_image63.png
    Greyscale
,


    PNG
    media_image64.png
    200
    400
    media_image64.png
    Greyscale
, 
    PNG
    media_image65.png
    200
    400
    media_image65.png
    Greyscale
,

and 
    PNG
    media_image66.png
    200
    400
    media_image66.png
    Greyscale
.

or a pharmaceutically acceptable salt thereof.

21	A compound selected from the group consisting of:

    PNG
    media_image67.png
    200
    400
    media_image67.png
    Greyscale
, 
    PNG
    media_image68.png
    200
    400
    media_image68.png
    Greyscale
,


    PNG
    media_image69.png
    200
    400
    media_image69.png
    Greyscale
, and 
    PNG
    media_image70.png
    200
    400
    media_image70.png
    Greyscale
,

or a pharmaceutically acceptable salt thereof.

	Appropriate correction is required.

	Claim 18 is objected to because of the following informalities: for clarity and consistency, the existing recitation should be replaced with the following recitation:
	A pharmaceutical composition comprising at least one pharmaceutically acceptable carrier and the compound of claim 1, or a pharmaceutically acceptable salt or stereoisomer thereof.

	Appropriate correction is required.

Claim Rejections - 35 U.S.C. § 112(a)
	The following is a quotation of the first paragraph of 35 U.S.C. § 112:
(a) IN GENERAL.  The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Substituted 2-azabicyclo[3.1.0]hexanes of the formula (I)

	Claims 1-16 and 18 are rejected under 35 U.S.C. § 112(a) because the specification, while being enabling for substituted 2-azabicyclo[3.1.0]hexanes of the formula (I), where u = 0; L = -(CRC1RD1)u-, -(CRC1RD1)uNRA1C(O)-, or -(CRC1RD1)uNRA1S(O)r-; R3 = -C(O)RA3, C3-10 cycloalkyl, heterocyclyl, aryl, or heteroaryl; and RA3 = -C3-10 cycloalkyl, heterocyclyl, aryl, or heteroaryl, respectively, does not reasonably provide enablement for substituted 2-azabicyclo[3.1.0]hexanes of the formula (I), where u ≠ 0; L ≠ -(CRC1RD1)u-, -(CRC1RD1)uNRA1C(O)-, or -(CRC1RD1)uNRA1S(O)r-; R3 ≠ -C(O)RA3, C3-10 cycloalkyl, heterocyclyl, aryl, or heteroaryl; and RA3 ≠ -C3-10 cycloalkyl, heterocyclyl, aryl, or heteroaryl, respectively.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention commensurate in scope with these claims.  Substituted 2-azabicyclo[3.1.0]hexanes of the formula (I), where u ≠ 0; L ≠ -(CRC1RD1)u-, -(CRC1RD1)uNRA1C(O)-, or -(CRC1RD1)uNRA1S(O)r-; R3 ≠ -C(O)RA3, C3-10 cycloalkyl, heterocyclyl, aryl, or heteroaryl; and RA3 ≠ -C3-10 cycloalkyl, heterocyclyl, aryl, or heteroaryl, respectively, as recited in claim 1, have not been adequately enabled in the specification to allow any person having ordinary skill in the art, at the time this invention was made, to make and/or use substituted 2-azabicyclo[3.1.0]hexanes of the formula (I), where u ≠ 0; L ≠ -(CRC1RD1)u-, -(CRC1RD1)uNRA1C(O)-, or -(CRC1RD1)uNRA1S(O)r-; R3 ≠ -C(O)RA3, C3-10 cycloalkyl, heterocyclyl, aryl, or heteroaryl; and RA3 ≠ -C3-10 cycloalkyl, heterocyclyl, aryl, or heteroaryl, respectively.
	There are many factors to be considered when determining whether there is sufficient evidence to support a determination that a disclosure does not satisfy the enablement requirement and whether any necessary experimentation is undue.  These factors include, but are not limited to: (a) breadth of the claims; (b) nature of the invention; (c) state of the prior art; (d) level of one of ordinary skill in the art; (e) level of predictability in the art; (f) amount of direction provided by the inventor or joint inventor; (g) existence of working examples; and (h) quantity of experimentation needed to make or use the invention based on the content of the disclosure.  {See Ex parte Forman 230 USPQ 546 (Bd. Pat. App. & Inter. 1986); and In re Wands, 8 USPQ2d 1400 (Fed. Cir. 1988)}.
	The above factors, regarding the instant invention, are summarized as follows:

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale
(a)	Breadth of the claims - the breadth of the claims includes substituted 2-azabicyclo-[3.1.0]hexanes of the formula (I), shown to the right;

(b)	Nature of the invention - the nature of the invention is evaluation of substituted 2-azabicyclo[3.1.0]hexanes of the formula (I), shown to the right above, and the pharmacokinetic behavior of these substances as tropomyosin receptor kinase (TRK) inhibitors;

(c)	State of the prior art - Nature Reviews: Drug Discovery offers a snapshot of the state of the drug development art.  Herein, drug development is stated to follow the widely accepted Ehrlich model which includes: 1) development of a broad synthetic organic chemistry program; 2) subsequent testing of compounds in an appropriate laboratory model for the disease to be treated; and 3) screening of compounds with low toxicity in prospective clinical trials (Jordan, V. C. Nature Reviews: Drug Discovery, 2, 2003, 205).  Moreover, WO 19/174598 provides a synthesis of the instantly recited substituted 2-azabicyclo[3.1.0]hexanes of the formula (I) {Liu, et al. WO 19/174598, 2019};

(d)	Level of one of ordinary skill in the art - the artisans synthesizing the inventor’s or joint inventor’s substituted 2-azabicyclo[3.1.0]hexanes of the formula (I), where u ≠ 0; L ≠ -(CRC1RD1)u-, -(CRC1RD1)uNRA1C(O)-, or -(CRC1RD1)uNRA1S(O)r-; R3 ≠ -C(O)RA3, C3-10 cycloalkyl, heterocyclyl, aryl, or heteroaryl; and RA3 ≠ -C3-10 cyclo-alkyl, heterocyclyl, aryl, or heteroaryl, respectively, would be a collaborative team of synthetic chemists and/or health practitioners, possessing commensurate degree level and/or skill in the art, as well as several years of professional experience;

(e)	Level of predictability in the art - Synthetic organic chemistry is quite unpredictable (See In re Marzocchi and Horton 169 USPQ at 367 ¶3).  Similarly, it is unclear based on the combination of Scheme 1-3, on pages 39-41 of the instant specification, and Liu, et al. in WO 19/174598, whether the instantly recited substituted 2-azabicyclo-[3.1.0]hexanes of the formula (I), where u ≠ 0; L ≠ -(CRC1RD1)u-, -(CRC1RD1)u-NRA1C(O)-, or -(CRC1RD1)uNRA1S(O)r-; R3 ≠ -C(O)RA3, C3-10 cycloalkyl, heterocyclyl, aryl, or heteroaryl; and RA3 ≠ -C3-10 cycloalkyl, heterocyclyl, aryl, or heteroaryl, respectively, are enabled.  Moreover, the following excerpt is taken from Dörwald, which has relevance to the synthesis of substituted 2-azabicyclo[3.1.0]hexanes of the formula (I), where u ≠ 0; L ≠ -(CRC1RD1)u-, -(CRC1RD1)uNRA1C(O)-, or -(CRC1RD1)u-NRA1S(O)r-; R3 ≠ -C(O)RA3, C3-10 cycloalkyl, heterocyclyl, aryl, or heteroaryl; and RA3 ≠ -C3-10 cycloalkyl, heterocyclyl, aryl, or heteroaryl, respectively (Dörwald, F. Zaragoza.  Side Reactions in Organic Synthesis: A Guide to Successful Synthesis Design, Weinheim: WILEY-VCH Verlag GmbH & Co. KGaA, 2005, Preface):

	Most non-chemists would probably be horrified if they were to learn how many attempted syntheses fail, and how inefficient research chemists are.  The ratio of successful to unsuccessful chemical experiments in a normal research laboratory is far below unity, and synthetic research chemists, in the same way as most scientists, spend most of their time working out what went wrong, and why.
		Despite the many pitfalls lurking in organic synthesis, most organic chemistry textbooks and research articles do give the impression that organic reactions just proceed smoothly and that the total synthesis of complex natural products, for instance, is maybe a labor-intensive but otherwise undemanding task.  In fact, most syntheses of structurally complex natural products are the result of several years of hard work by a team of chemists, with almost every step requiring careful optimization.  The final synthesis usually looks quite different from that originally planned, because of unexpected difficulties encountered in the initially chosen synthetic sequence.  Only the seasoned practitioner who has experienced for himself the many failures and frustrations which the development (sometimes even the repetition) of a synthesis usually implies will be able to appraise such work.
	Chemists tend not to publish negative results, because these are, as opposed to positive results, never definite (and far too copious).

(f)	Amount of direction provided by the inventor - the invention lacks direction with respect to making and/or using substituted 2-azabicyclo[3.1.0]hexanes of the formula (I), where u ≠ 0; L ≠ -(CRC1RD1)u-, -(CRC1RD1)uNRA1C(O)-, or -(CRC1RD1)uNRA1S(O)r-; R3 ≠ -C(O)RA3, C3-10 cycloalkyl, heterocyclyl, aryl, or heteroaryl; and RA3 ≠ -C3-10 cycloalkyl, heterocyclyl, aryl, or heteroaryl, respectively;

(g)	Existence of working examples - the inventor or joint inventor has provided sufficient guidance to make and/or use substituted 2-azabicyclo[3.1.0]hexanes of the formula (I), where u = 0; L = -(CRC1RD1)u-, -(CRC1RD1)uNRA1C(O)-, or -(CRC1RD1)uNRA1S(O)r-; R3 = -C(O)RA3, C3-10 cycloalkyl, heterocyclyl, aryl, or heteroaryl; and RA3 = -C3-10 cycloalkyl, heterocyclyl, aryl, or heteroaryl, respectively; however, the disclosure is insufficient to allow extrapolation of the limited examples to enable the instantly recited substituted 2-azabicyclo[3.1.0]hexanes of the formula (I), where u ≠ 0; L ≠ -(CRC1RD1)u-, -(CRC1RD1)uNRA1C(O)-, or -(CRC1RD1)uNRA1S(O)r-; R3 ≠ -C(O)RA3, C3-10 cycloalkyl, heterocyclyl, aryl, or heteroaryl; and RA3 ≠ -C3-10 cycloalkyl, heterocyclyl, aryl, or heteroaryl, respectively.  The specification lacks working examples of substituted 2-azabicyclo[3.1.0]hexanes of the formula (I), where u ≠ 0; L ≠ -(CRC1RD1)u-, -(CRC1RD1)uNRA1C(O)-, or -(CRC1RD1)uNRA1S(O)r-; R3 ≠ -C(O)RA3, C3-10 cycloalkyl, heterocyclyl, aryl, or heteroaryl; and RA3 ≠ -C3-10 cycloalkyl, heterocyclyl, aryl, or heteroaryl, respectively.
	Within the specification, [A]t least one specific operative embodiment or example of the invention must be set forth.  The example(s) and description should be of sufficient scope as to justify the scope of the claims.  Markush claims must be provided with support in the disclosure for each member of the Markush group.  Where the constitution and formula of a chemical compound is stated only as a probability or speculation, the disclosure is not sufficient to support claims identifying the compound by such composition or formula.  See MPEP § 608.01(p) and MPEP § 2173.05.


    PNG
    media_image71.png
    200
    400
    media_image71.png
    Greyscale
(h)	Quantity of experimentation needed to make or use the invention based on the content of the disclosure - predicting whether a recited compound is in fact one that produces a desired physiological effect at a therapeutic concentration and with useful kinetics, is filled with experimental uncertainty, and without proper guidance, would involve a substantial amount of experimentation (Jordan, V. C. Nature Reviews: Drug Discovery, 2, 2003, 205-213).  Similarly, the specification, as originally filed, including any references incorporated therein, fails to provide the necessary support required by 35 U.S.C. § 112(a) to enable the instantly recited substituted 2-azabicyclo[3.1.0]hexanes of the formula (I), where u ≠ 0; L ≠ -(CRC1RD1)u-, -(CRC1RD1)uNRA1C(O)-, or -(CRC1RD1)uNRA1S(O)r-; R3 ≠ -C(O)RA3, C3-10 cycloalkyl, heterocyclyl, aryl, or heteroaryl; and RA3 ≠ -C3-10 cycloalkyl, heterocyclyl, aryl, or heteroaryl, respectively.  Thus, it is unclear, based on the guidance provided by the specification, whether a substituted 2-azabicyclo[3.1.0]hexane of the formula (I), such as (5-((1R,5S)-1-(2,5-difluorophenyl)-2-azabicyclo[3.1.0]hexan-2-yl)-pyrazolo[1,5-a]pyrimidin-3-yl)methyl (Z)-N-methoxy-4-methyl-2H-1,2,3-triazole-2-carbimidate, shown to the left above, is either synthetically feasible or possesses utility as a tropomyosin receptor kinase (TRK) inhibitor.

	A conclusion of lack of enablement means that, based on the evidence regarding each of the above factors, the specification, at the time the invention was filed, would not have taught one skilled in the art how to make and/or use the full scope of the claimed invention without undue experimentation.  {See In re Wright, 999 F.2d 1557, 1562, 27 USPQ2d 1510, 1513 (Fed. Cir. 1993)}.
	The determination that undue experimentation would have been needed to make and use the claimed invention is not a single, simple factual determination.  Rather, it is a conclusion reached by weighing all the above noted factual considerations.  (See In re Wands, 858 F.2d at 737, 8 USPQ2d at 1404).  These factual considerations are discussed comprehensively in MPEP § 2164.08 (scope or breadth of the claims), § 2164.05(a) (nature of the invention and state of the prior art), § 2164.05(b) (level of one of ordinary skill), § 2164.03 (level of predictability in the art and amount of direction provided by the inventor or joint inventor), § 2164.02 (the existence of working examples) and § 2164.06 (quantity of experimentation needed to make or use the invention based on the content of the disclosure).
	Based on a preponderance of the evidence presented herein, the conclusion that the inventor or joint inventor is insufficiently enabled for making and/or using substituted 2-azabicyclo[3.1.0]hexanes of the formula (I), where u ≠ 0; L ≠ -(CRC1RD1)u-, -(CRC1RD1)uNRA1C(O)-, or -(CRC1RD1)uNRA1S(O)r-; R3 ≠ -C(O)RA3, C3-10 cycloalkyl, heterocyclyl, aryl, or heteroaryl; and RA3 ≠ -C3-10 cycloalkyl, heterocyclyl, aryl, or heteroaryl, respectively, is clearly justified.
	The examiner suggests amending the claims, particularly as stated in the section above entitled Claim Objections, to overcome this rejection.

Claim Rejections - 35 U.S.C. § 112(b)
	The following is a quotation of the second paragraph of 35 U.S.C. § 112:
(b) CONCLUSION.  The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or joint inventor regards as the invention.

	Claims 1-16 and 18 are rejected under 35 U.S.C. § 112(b) as being indefinite for failing to set forth the subject matter which the inventor or joint inventor regards as the invention.
	The inventor or joint inventor should note that a broad limitation together with a narrow limitation that falls within the broad limitation (in the same claim) is considered indefinite, since the resulting claim does not clearly set forth the metes and bounds of the patent protection desired.  See MPEP § 2173.05(c).
	Similarly, the inventor or joint inventor should further note that claim 1 recites the broad limitations, (1) C1-10 alkyl, optionally substituted with one or more RX substituents, with regard to R2, RA2, RB2, R4, RA4, and RB4; (2) C1-10 alkyl, optionally substituted with one or more RY substituents, with regard to RE2, RE4, RX, Ra1, Rb1, Rc1, and Rd1; (3) S(O)rRa1, with regard to RE4; and (4) C1-10 alkyl, optionally substituted with one or more C3-10 cycloalkyl substituents, with regard to RY, Ra2, Rb2, Rc2, and Rd2, respectively, and the claim also recites (1) C3-10 cycloalkyl-C1-4 alkyl, heterocyclyl-C1-4 alkyl, aryl-C1-4 alkyl, and heteroaryl-C1-4 alkylene, with regard to R2, RA2, RB2, R4, RA4, and RB4; (2) C3-10 cycloalkyl-C1-4 alkyl, heterocyclyl-C1-4 alkyl, aryl-C1-4 alkyl, and heteroaryl-C1-4 alkylene, with regard to RE2, RE4, RX, Ra1, Rb1, Rc1, and Rd1; (3) SRa1, with regard to RE4; and (4) C3-10 cycloalkyl-C1-4 alkyl, with regard to RY, Ra2, Rb2, Rc2, and Rd2, respectively, which are the narrower statements of the limitations.
	Likewise, the inventor or joint inventor should further note the explanation given by the Board of Patent Appeals and Interferences in Ex parte Wu, 10 USPQ2d 2031, 2033 (Bd. Pat. App. & Inter. 1989), pertaining to where broad language is followed by such as and then narrow language.  The Board stated that this can render a claim indefinite by raising a question or doubt as to whether the feature introduced by such language is (a) merely exemplary of the remainder of the claim, and consequently, not required, or (b) a required feature of the claim.
	Moreover, the inventor or joint inventor should further note the explanation given by the Board of Patent Appeals and Interferences in the decisions of Ex parte Steigewald, 131 USPQ 74 (Bd. App. 1961); Ex parte Hall, 83 USPQ 38 (Bd. App. 1948); and Ex parte Hasche, 86 USPQ 481 (Bd. App. 1949).
	The examiner suggests amending the claims, particularly as stated in the section above entitled Claim Objections, to overcome this rejection.

	Claim 14 is further rejected under 35 U.S.C. § 112(b) as being indefinite for failing to set forth the subject matter which the inventor or joint inventor regards as the invention.
	The inventor or joint inventor should note that claim 14 recites the limitation, The compound of claim 13, wherein R3 is… isoindolin-1-on-2-yl,… C(O)N(CH3)2, and O-cyclopentyl, in lines 1-2 of the claim.  There is insufficient antecedent basis, in claim 13, for this limitation, with respect to the substituted 2-azabicyclo[3.1.0]hexanes of the formula (I).  According to claim 1, R3 is neither recited as isoindolin-1-on-2-yl, nor C(O)N(CH3)2 or O-cyclopentyl, respectively, with regard to the substituted 2-azabicyclo[3.1.0]hexanes of the formula (I).
	The examiner suggests amending the claim, particularly as stated in the section above entitled Claim Objections, to overcome this rejection.

	Claim 17 is further rejected under 35 U.S.C. § 112(b) as being indefinite for failing to set forth the subject matter which the inventor or joint inventor regards as the invention.
	The inventor or joint inventor should note that claim 17 recites the limitation, The compound of claim 1, selected from…, in line 1 of the claim.  There is insufficient antecedent basis, in claim 1, for this limitation, with respect to the following substituted 2-azabicyclo[3.1.0]hexanes:

    PNG
    media_image67.png
    200
    400
    media_image67.png
    Greyscale
, 
    PNG
    media_image68.png
    200
    400
    media_image68.png
    Greyscale
, 
    PNG
    media_image69.png
    200
    400
    media_image69.png
    Greyscale
, and 
    PNG
    media_image70.png
    200
    400
    media_image70.png
    Greyscale
.

	According to claim 1, the aforementioned substituted 2-azabicyclo[3.1.0]hexanes are not substituted 2-azabicyclo[3.1.0]hexanes of the formula (I), particularly with regard to L, R3 and/or LR3, respectively.
	The examiner suggests amending the claim, particularly as stated in the section above entitled Claim Objections, to overcome this rejection.

Claim Rejections - 35 U.S.C. § 112(d)
	The following is a quotation of the fourth paragraph of 35 U.S.C. § 112:
(d) REFERENCE IN DEPENDENT FORMS.  Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed.  A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

	Claim 6 is rejected under 35 U.S.C. § 112(d) as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.
	The inventor or joint inventor should note that claim 6 recites the limitation, The compound of claim 1, or a pharmaceutically acceptable salt thereof, wherein R1 is selected from aryl and heteroaryl, wherein aryl and heteroaryl are each unsubstituted or substituted with at least one substituent independently selected from RX, in lines 1-3 of the claim.
	Similarly, the inventor or joint inventor should further note that according to claim 1, R1 is selected from aryl and heteroaryl, wherein aryl and heteroaryl are each unsubstituted or substituted with at least one substituent independently selected from RX, with respect to the substituted 2-azabicyclo[3.1.0]hexanes of the formula (I).
	Likewise, the inventor or joint inventor should further note that since The compound of claim 1, or a pharmaceutically acceptable salt thereof, wherein R1 is selected from aryl and heteroaryl, wherein aryl and heteroaryl are each unsubstituted or substituted with at least one substituent independently selected from RX, fails to specify a further limitation to the substituted 2-azabicyclo[3.1.0]hexanes of the formula (I), as recited in claim 1, and/or fails to include all the limitations of the substituted 2-azabicyclo[3.1.0]hexanes of the formula (I), as recited in claim 1, the instant dependent claim is rendered improperly dependent under 35 U.S.C. § 112(d).
	Next, the inventor or joint inventor should further note that the U.S. Court of Appeals for the Federal Circuit indicated that although the requirements of 35 U.S.C. § 112(d) are related to matters of form, non-compliance with 35 U.S.C. § 112(d) renders the claim unpatentable just as non-compliance with other subsections of 35 U.S.C. § 112 would.  {See Pfizer, Inc. v. Ranbaxy Labs., Ltd., 457 F.3d 1284, 1291-92 (Fed. Cir. 2006)}.
	Moreover, the inventor or joint inventor should further note that if a dependent claim does not comply with the requirements of 35 U.S.C. § 112(d) the dependent claim should be rejected under 35 U.S.C. § 112(d) as unpatentable rather than objecting to the claim.  {See also MPEP § 608.01(n), Section III, Infringement Test for dependent claims}.

	The examiner suggests the inventor or joint inventor (1) cancel the dependent claim, (2) amend the dependent claim to place the dependent claim in proper dependent form, particularly as stated in the section above entitled Claim Objections, (3) rewrite the dependent claim in independent form, or (4) present a sufficient showing that the dependent claim complies with the statutory requirements, to overcome this rejection.

Allowable Subject Matter

	No claims are allowed.

Conclusion

	Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOUGLAS M. WILLIS, whose telephone number is 571-270-5757.  The examiner may normally be reached on Monday thru Thursday from 8:00-6:00 EST.  The examiner is also available on alternate Fridays.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mr. Mark Shibuya, may be reached on 571-272-0806.  The fax phone number for the organization where this invention or proceeding is assigned is 571-273-8300.
	Information regarding the status of an invention may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published inventions may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished inventions is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/external/portal/pair.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DOUGLAS M WILLIS/
Primary Examiner, Art Unit 1624